Citation Nr: 0924906	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  07-35 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 

INTRODUCTION

The Veteran served on active duty from September 1953 to 
August 1955.

This matter comes before the Board of Veteran's Appeals (BVA 
or Board) on appeal from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

A hearing was held on April 23, 2009, in Seattle, Washington, 
before the undersigned Veterans Law Judge, who was designated 
by the Chairman to conduct the hearing pursuant to 38 
U.S.C.A. § 7107(c), (e)(2) and who is rendering the 
determination in this case.  A transcript of the hearing 
testimony is in the claims file.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Hearing loss did not manifest in service or sensorineural 
hearing loss within one year thereafter, and hearing loss has 
not been shown to be causally or etiologically related to the 
Veteran's military service.

3.  The Veteran has not been shown to currently have tinnitus 
that is causally or etiologically related to his military 
service.




CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in active service, nor may 
sensorineural hearing loss be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2008).

2.  Tinnitus was not incurred in active service. 38 U.S.C.A. 
§§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008. See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The 
amendments apply to applications for benefits pending before 
VA on, or filed after, May 30, 2008.  The amendments, among 
other things, removed the notice provision requiring VA to 
request the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. See 38 C.F.R. § 
3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
June 2006 prior to the initial decision on the claims in 
March 2007.  Therefore, the timing requirement of the notice 
as set forth in Pelegrini has been met and to decide the 
appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claims for service connection.  
Specifically, the June 2006 letter stated that the evidence 
must show that he had an injury in military service or a 
disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service. Additionally, the July 2007 statement of 
the case (SOC) and the October 2007 and December 2008 
supplemental statements of the case (SSOC) notified the 
Veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claims.

In addition, the RO notified the Veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the June 2006 letter indicated that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claims, including that VA would 
request any pertinent records held by Federal agencies, such 
as military records and VA medical records.  The Veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claims.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
June 2006 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.   In addition, the June 2006 letter 
informed him that it was his responsibility to ensure that VA 
received all requested records that are not in the possession 
of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the Veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating and effective date.  In this regard, the Board notes 
that the 2006 letter informed him that a disability rating 
was assigned when a disability was determined to be service-
connected and that such a rating could be changed if there 
had been changes in the Veteran's condition.  The letter also 
explained how disability ratings and effective dates were 
determined.  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  All identified and available VA and 
private medical records pertinent to the years after service 
are in the claims file and were reviewed by both the RO and 
the Board in connection with the Veteran's claims.  

The Board does acknowledge that the Veteran's complete 
service treatment records are not associated with the claims 
file.  In accordance with the law and regulations, however, 
the RO continued its efforts to obtain all relevant medical 
records until it was reasonably certain that such records did 
not exist or that further efforts to obtain those records 
would be futile.  In this regard, a letter was sent to the 
Veteran in June 2006 requesting the dates of his medical 
treatment in service as well as the name and exact location 
of the facility where he was treated.  The Veteran responded 
later that month and indicated that he had been provided 
induction and discharge examinations in 1953 and 1955.   

The RO did request the Veteran's service treatment records in 
June 2006.  However, a response indicated that such records 
were presumed destroyed by the fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri in 1973 and that 
no service treatment records or Surgeon General Office (SGO) 
records were available.

The RO subsequently sent another letter to the Veteran in 
July 2006 informing him that his military records may have 
been destroyed.  He was asked to complete the enclosed NA 
Form 13055, Request for Information Needed to Reconstruct 
Medical Data, so that a thorough search could be made for his 
military records.  The letter indicated that the date(s) of 
treatment should be as specific as possible, preferably with 
at least the month and year.  It was noted that the National 
Archives would be unable to locate the medical records if he 
only provided the year due to the amount of records stored at 
the facility.  The form itself also stated that the National 
Archives needed to know the exact month(s) as well as the 
year of treatment.  The form explained that the year alone is 
not enough and that the approximate time of year was needed 
if the exact month was unknown.

The Veteran did return a completed NA Form 13055 in July 2006 
indicating that he was treated for hearing loss and tinnitus 
from September 1953 to August 1955 and that he was assigned 
to Dog Company, 21st Infantry Regiment in the Army.  The RO 
attempted to request service treatment records, SGO records, 
and sick and morning reports for his organizational 
assignment from September 1953 to August 1955.  However, it 
was subsequently noted that the records could not be checked 
for a two year time frame, as the exact month and year was 
needed for such a search.

A letter was later sent to the Veteran in September 2006 
indicating that VA was unable to search for his records using 
the two-year time frame that he provided.  It was again noted 
that the exact month and year within a 60-day window was 
needed for his treatment in service.  He was asked to send 
the necessary information as soon as possible.  

The Veteran returned another NA Form 13055 indicating that he 
did not receive treatment for tinnitus in service.  There was 
no mention of hearing loss.  As such, the necessary 
information is not available to make an additional search for 
the Veteran's service treatment records.

Based on the foregoing, the Board concludes that VA has done 
everything reasonably possible to assist the appellant in 
obtaining his complete service treatment records.  The 
Veteran has not made the Board aware of any additional 
evidence that needs to be obtained prior to appellate review.  
Thus, the Board finds compliance with its remand and the 
applicable development procedures, and there is no indication 
that there is additional available evidence to substantiate 
the Veteran's claim that has not been associated with the 
claims folder.

The Veteran was also provided the opportunity to testify at 
hearing before the Board, and he was afforded a VA 
examination in July 2006 in connection with his claims for 
service connection for bilateral hearing loss and tinnitus in 
accordance with 38 C.F.R. § 3.159(c)(4).  To that end, when 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA opinion obtained in this case is 
adequate.  Although the examiner did not review the claims 
file, he did observe that the Veteran served on active duty 
from September 1953 to August 1955 as a medic, including 
eighteen months in Korea.  He also noted that the Veteran 
worked after service as an electronic mechanic at a naval 
shipyard.  Following a discussion with the Veteran regarding 
his medical history, the examiner performed an audiological 
evaluation.  
As previously discussed, there are no service treatment 
records available for review.  Moreover, as will be discussed 
below, the medical evidence of record shows that the Veteran 
did not seek treatment for many years following his 
separation from service.  In fact, the Veteran has reported 
that he first noticed his hearing loss and tinnitus in the 
1980s, which the examiner did note.  As such, it does not 
appear that a review of the claims file would have provided 
any more additional evidence or information that would aid 
the Veteran's claim that was not already considered by the 
July 2006 VA examiner.  Indeed, the United States Court of 
Appeals for Veterans Claims (Court) has held that the 
relevant focus is not on whether a clinician had access to 
the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met.  

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a 
SOC and SSOCs, which informed them of the laws and 
regulations relevant to the Veteran's claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the appellant in this case.


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection for certain diseases, including organic 
diseases of the nervous system such as sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that it manifested itself to a degree of 10 percent 
or more within one year from the date of separation from 
service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for bilateral 
hearing loss and tinnitus.  Because the Veteran's complete 
service treatment records are unavailable for review, the 
Board must base its decision on other available evidence.  

There is no medical evidence showing that bilateral hearing 
loss or tinnitus manifested in service or that sensorineural 
hearing loss manifested within one year thereafter.  The 
Veteran did state in his March 2006 claim that his hearing 
loss and tinnitus began in 1953 and noted in a NA Form 13055 
that his treatment dates were from 1953 to 1955.  However, 
the medical evidence also shows that the Veteran did not 
complain of or seek treatment immediately following his 
separation from service or for many years thereafter.  In 
fact, he indicated in his March 2006 claim that he was only 
treated from 1999 to the present.  The Veteran and his wife 
also testified at the hearing before the Board that they 
first noticed that he had difficulty hearing in the 1980s.  
His wife further stated at the hearing that tinnitus possibly 
began in the 1970s, and the Veteran indicated that he first 
sought treatment in 1999.  In addition, the July 2006 VA 
examiner as well as VA medical records dated in January 2007 
document the Veteran's tinnitus as having an onset in 1982.

Nevertheless, the Board notes that the absence of in-service 
evidence of a hearing disability during service (i.e., one 
meeting the requirements of 38 C.F.R. § 3.385) is not always 
fatal to a service connection claim. See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current 
hearing loss disability and a medically sound basis for 
attributing that disability to service may serve as a basis 
for a grant of service connection for hearing loss where 
there is credible evidence of acoustic trauma due to 
significant noise exposure in service, post- service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically 
sound basis upon which to attribute the post- service 
findings to the injury in service (as opposed to intercurrent 
causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has argued that he was exposed to acoustic trauma 
during his period of service and that this was the injury 
sustained from which his hearing loss and tinnitus resulted.  
The Veteran is considered competent to relate a history of 
noise exposure during service. See 38 C.F.R. § 3.159(a)(2).  
Indeed, a veteran can attest to factual matters of which he 
had first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy. See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  In addition, a November 2007 lay 
statement from a fellow serviceman discussed noise exposure 
in Korea and noted that they did not wear protective gear 
while serving there.  Accordingly, it appears that the 
Veteran may have been exposed to acoustic trauma during 
service.  

In addition, the Veteran's post-service medical records show 
that he has current bilateral hearing loss by VA standards as 
well as tinnitus.  In this regard, the July 2006 VA 
examination found him to have a puretone threshold of 40 
decibels at 4000 Hertz in both ears. See 38 C.F.R. § 3.385.  
The examiner also diagnosed the Veteran with constant 
tinnitus and ringing bilaterally.

However, despite the evidence showing that the Veteran had 
military noise exposure and now has current diagnoses of 
bilateral hearing loss and tinnitus, there is no competent 
evidence of record relating those disorders to his military 
service.  In fact, the July 2006 VA examiner opined that the 
Veteran's bilateral hearing loss and tinnitus were not likely 
due to his military noise exposure and duties.  In rendering 
his opinion, the examiner observed that the Veteran served 
from September 1953 to August 1955, including eighteen months 
in Korea.  It was also noted that he subsequently worked as 
an electronic mechanic at the Puget Sound Naval Shipyard, Sub 
Base Bangor and Keyport from 1964 to 1996.  The examiner 
further observed that the Veteran had reported that his 
tinnitus had its onset in 1982 and commented that all other 
audiological information was unremarkable.  

The Board does acknowledge that private medical records dated 
in July 1999 indicate that the Veteran had a moderate history 
of military noise exposure as well as recreational use of 
chain saws and power tools.  It was also noted that he 
currently has tinnitus and hearing loss.  Similarly, a July 
2007 letter from a private audiologist indicates that the 
Veteran was exposed to heavy weapons noise during the Korean 
War and currently has difficulty hearing as well as tinnitus.  
However, neither of these documents provides an actual 
opinion indicating that the Veteran's current hearing loss 
and tinnitus are related to his military noise exposure.

Indeed, there is no medical evidence of record showing that 
the Veteran's claimed disorders are causally or etiologically 
related to his military service.  Although the Veteran has 
apparently received some medical training as a medic in the 
military, there is no indication that he has any expertise in 
audiology. See Black v. Brown, 10 Vet. App. 297, 284 (1997) 
[in evaluating the probative value of medical statements, the 
Board looks at factors such as the individual knowledge and 
skill in analyzing the medical data].  As such, the Veteran's 
medical expertise appears to be limited.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions. See Duenas v. Principi, 
18 Vet. App. 512, 520 (2004).  Thus, while the Board does not 
doubt the Veteran's sincere belief that his current hearing 
loss and tinnitus are related to service, the Veteran is not 
a medical professional competent to render an opinion on the 
medical etiology of his claimed disorders. See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board 
concludes that the preponderance of the evidence is against 
the Veteran's claims for service connection for bilateral 
hearing loss and tinnitus.

Because the preponderance of the evidence is against the 
Veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for bilateral hearing loss and tinnitus is not 
warranted.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


